Citation Nr: 0824155	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  02-17 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for residuals of a 
laminectomy, to include degenerative disc disease of the 
thoracolumbar and lumbar spine, currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and C. G. 




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The veteran had active military service from January 1989 to 
March 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Wichita, Kansas.  In March 2004, the veteran testified 
during a hearing before an Acting Veterans Law Judge sitting 
at the Wichita RO.  In August 2004, the Board remanded the 
veteran's claim on appeal to the Appeals Management Center 
(AMC).  In April 2008, following further development of the 
record, the AMC continued to deny the veteran's claim and 
returned this matter to the Board.  

Thereafter, in a June 2008 letter, the Board's Director of 
Management & Administration notified the veteran that the 
Acting Veterans Law Judge who had conducted his hearing was 
no longer employed at the Board.  The veteran was offered a 
second opportunity to appear and testify at a hearing.  Later 
in June 2008, the Board received notice from the veteran that 
he wished to be scheduled for an additional Travel Board 
hearing.  Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on 
appeal will be granted to an appellant who requests a hearing 
and is willing to appear in person.  See also 38 U.S.C.A. 
§ 7107 (West 2002) (pertaining specifically to hearings 
before the Board).  Under these circumstances, and in 
accordance with his request in June 2008, the veteran must be 
provided an opportunity to present testimony during a Travel 
Board hearing.  


Given the foregoing, this matter must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge 
sitting at the RO.  The RO should notify 
the veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the file 
should be returned to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


